Citation Nr: 0716611	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-08 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected connected status post open reduction 
internal fixation left tibial plateau with traumatic 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in June 2004 for 
further development of the record.  


FINDING OF FACT

The service-connected status post open reduction internal 
fixation left tibial plateau with traumatic arthritis is 
shown to be productive of a disability picture that more 
nearly approximates that of malunion of the tibia with 
moderate knee disability.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent for the service- connected status post open reduction 
internal fixation left tibial plateau with traumatic 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed June 2001 rating decision.  However, the RO 
readjudicated the appeal in a November 2006 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed June 2001 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

From July 2001 to March 2006, the veteran received treatment 
in both VA and private medical facilities for various medical 
issues, including his left knee disability.  In the July 2001 
treatment record, the veteran complained of increased pain in 
the left knee since undergoing arthroscopy of the knee in 
March.  

The X-ray studies showed moderate degenerative changes 
involving the lateral compartment and the veteran was 
diagnosed with degenerative arthritis of the left knee status 
post open reduction internal fixation for lateral tibial 
plateau fracture.  

An October 2001 private facility MRI showed small joint 
effusion in the left knee.  No significant bony abnormalities 
were seen.  However the report noted that the image quality 
was markedly degraded by a metallic artifact in the region.  

During a May 2002 VA examination the examiner recorded the 
chronology of the veteran's injury and treatment.  The 
veteran complained of pain in the left knee.  He reported 
having knee locking and giving way occasionally and swelling 
with an increase in activity.  He wore a lateral un-
weightbearing type of knee brace and reported that he wore 
the brace at all times.  He walked with the assistance of a 
cane.  

On objective examination, there was no ankylosis of the left 
knee.  He had complete range of motion (0-140 degrees).  The 
medial collateral and lateral collateral ligaments were 
intact to manipulation.  Drawer sign of the anterior and 
posterior cruciate ligaments was negative.  Lachman and 
McMurray tests were negative.  Joint fluid demonstrated a 
normal amount as determined by palpation.  There was no 
swelling.  There was minimal crepitus on manipulation.  

The X-ray studies showed no significant interval change or 
evidence of any instability or movement.  There was mild to 
moderate degenerative changes of the knee joint.  There was 
no evidence of joint effusion.  The veteran was diagnosed 
with a stable appearing left knee with early post-traumatic 
degenerative arthritis of the left knee.  

In a December 2002 VA treatment record, the veteran 
complained of a aching burning, sharp, tender pain in his 
left knee.  He described the pain as a constant pain with an 
intensity level rated 7 out of 10 that had lasted for months.  
He noted that he took medication and wore a brace for the 
knee pain.  He received a synvisc injection for the pain with 
some noted improvement.  

During a May 2003 VA examination, the veteran complained of 
pain in his left knee.  He rated the pain between 4-8 out of 
10.  He reported that he had weakness in his knee and that it 
would become stiff if it rained.  He had swelling one day a 
month related to activity.  He had no heat, no redness, and 
no drainage of the knee.  He reported instability or giving 
way of the knee going down the stairs.  He had no locking or 
abnormal motion.  

He stated walking a half mile, standing for 15 minutes, and 
weather was precipitating factors of his left knee pain.  He 
reported that he experienced pain flare-ups 2-3 days a week 
that lasted roughly an hour.  Medication provided relief from 
pain symptoms.  

He reported that he wore a brace on his knee approximately 
two weeks out of a month.  He used a cane seven days out of a 
month.  He did not have special corrective shoes.  Overall, 
he reported having limited activity because of the pain.  

On examination, he had full extension; however, there was 
"discomfort" for the last twenty degrees of extension.  
After repetitive squatting, there was "discomfort" with the 
last 25 degrees of extension.  He had flexion to 125 degrees, 
pain free to 115 degrees and with pain between 115 and 125 
degrees.  After repetitive squatting flexion was limited to 
115 degrees with "discomfort" beginning at 105 degrees.  

The medial and lateral collateral ligaments were intact on 
manipulation.  Drawer sign of the anterior and posterior 
cruciate ligaments was negative.  Lachman and McMurray tests 
were negative.  There was no swelling and temperature was 
normal to touch.  

The X-ray studies showed mild knee joint degenerative changes 
with evidence of an old ununited avulsion fracture involving 
the medial tibial plateau.  No acute abnormality or 
significant interval change was noted.  The examiner 
diagnosed early post-traumatic degenerative joint disease of 
the left knee status post open reduction internal fixation.  

A December 2005 VA X-ray report showed metallic hardware 
stabilizing the proximal left tibia.  There was no acute 
fracture or dislocation.  There was narrowing in the medial 
and lateral compartment of the knee with areas of 
osteochondral injury.  

During an August 2006 VA examination, the veteran reported 
the chronology of his injury and treatment.  His last 
reported arthroscopy of the knee was performed in March 2001.  
He reported that he had received two synvisc series of 
injections without much improvement.  He currently wore a 
knee brace and took prescribed pain medications daily to 
relieve the knee pain.  He occasionally used a topical cream 
to relieve the pain.  He also reported taking doses, in 
excess of recommended dosages, of over the counter pain 
medications to relieve the knee pain.  

He reported that he used a brace for assistance in walking 
intermittently.  He reported no incapacitating episodes of 
arthritis.  He could stand for only 15-30 minutes and walk 
200 feet without pain.  He reported deformity, giving way, 
instability, stiffness, and weakness in the left knee.  He 
had locking episodes less than once a year and did not report 
any episodes of dislocation or subluxation.  

He reported severe flare-ups of pain that limited motion in 
the knee.  He stated that he could not do anything until the 
pain improved and he walked no more than absolutely 
necessary.  He stated these flares of pain usually lased 1-2 
days and was accompanied by swelling in the knee.  

On examination, the veteran had a normal gait.  He had full 
range of motion both actively and passively with no noted 
complaints of pain.  Further, there was no additional loss of 
motion on repetitive use.  

The examiner noted that the veteran walked 30 stairs and led 
with the left leg the majority of the time, carrying weight 
on the left leg, with no complaints.  He had minimal trouble 
with balance and squatted fully without any complaints.  

He wore a knee brace to the examination, however, did not use 
the brace during the examination.  He showed no fatigue in 
walking the 30 stairs, but the examiner did note the veteran 
was careful with his balance.  There was no loss of range of 
motion following exercise.  

The veteran had crepitus in the left knee; however, there was 
no grinding, instability, patellar abnormality, meniscus 
abnormality or other knee abnormality.  There was slight 
atrophy in the left thigh and calf as compared to the right 
thigh and calf.  There was a well-healed, nontender surgical 
scar on the anterior aspect of the knee.  There was no pain 
noted in non weight bearing range of motion actively or 
passively.  The knee was nontender to palpation.  

The X-ray studies showed no acute bony abnormality, fracture, 
or significant effusion.  Overall, condition of the knee was 
consistent with the December 2005 X-ray findings.  

The examiner noted the history of the injury and diagnosed 
the veteran with arthritic changes in the lateral compartment 
of the left knee with narrowing of the lateral compartment.  
The examiner noted that the left knee disability had a mild 
to moderate affect on some of the veteran's activities of 
daily living.  

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  

Under Diagnostic Code 5262, a 10 percent evaluation is 
assigned for malunion of the tibia or fibula with slight knee 
or ankle disability.  A 20 percent evaluation is assigned for 
malunion of the tibia or fibula with moderate knee or ankle 
disability.   

A 30 percent evaluation is assigned for malunion of the tibia 
or fibula with marked knee or ankle disability.  A 40 percent 
evaluation is warranted for nonunion of the tibia or fibula 
with loose motion requiring brace.  

Given its review of the record and taking into account the 
considerations enumerated in DeLuca v. Brown, 8 Vet.App. 202, 
204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds the service-connected disability to be at a level of 
disablement that more closely resembles that of malunion of 
the tibia with moderate knee impairment as contemplated for a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2006).  

As the veteran's disability is not shown to result in a 
marked level of knee impairment, a higher rating is not for 
application in this case.  

Further, as the veteran is not shown to have extension 
limited to 20 degrees, flexion limited to 15 degrees, 
recurrent subluxation or lateral instability, or ankylosis of 
the left knee, an evaluation in excess of 20 percent not be 
considered under any other diagnostic provisions that address 
knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5263.  

The Board is aware that VA's General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97.  However, as noted, the veteran is not 
shown to have clinically demonstrated instability of the left 
knee.  The currently assigned 20 percent rating in this 
regard encompasses disability attributable to functional loss 
of the left knee.  



ORDER

An increased rating of 20 percent for the service-connected 
connected status post open reduction internal fixation left 
tibial plateau with traumatic arthritis is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


